People v Klein (2016 NY Slip Op 01863)





People v Klein


2016 NY Slip Op 01863


Decided on March 16, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 16, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
RUTH C. BALKIN
JEFFREY A. COHEN
BETSY BARROS, JJ.


2014-04864
 (Ind. No. 1626/13)

[*1]The People of the State of New York, respondent,
vJustin Klein, appellant.


Robert C. Mitchell, Riverhead, NY (Felice B. Milani of counsel), for appellant.
Thomas J. Spota, District Attorney, Riverhead, NY (Thomas C. Costello of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Suffolk County (Camacho, J.), rendered April 1, 2014, convicting him of aggravated vehicular homicide, manslaughter in the second degree, criminal possession of a controlled substance in the seventh degree, driving while ability impaired by the combined influence of drugs, speeding, and failing to stop at a steady red light, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant failed to preserve for appellate review his contention that his plea was not knowing, voluntary, and intelligent (see People v Murphy, 135 AD3d 881; People v Fontanet, 126 AD3d 723, 723; People v Pollidore, 123 AD3d 1058, 1059), and we decline to review it in the exercise of our interest of justice jurisdiction (see CPL 470.15[3][c]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
RIVERA, J.P., BALKIN, COHEN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court